DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim16 is objected to because of the following informalities:   
As per claim 16, line 1, “IP”  has been changed to  - -Internet Protocol- - . 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
Specifically, claims 18 and 20 are directed to a method.  Each of the claims falls under one of the four statutory classes of invention.  
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  
	Taken claim 18, as an example, claim 18 recites :
establish and execute market-driven variable price offerings among lenders and borrowers to form a bandwidth-sharing ad hoc network for shared bandwidth usage; and provide guarantees or stipulations involving sharing of the bandwidth with borrowers.
Claim 19 recites a computer infrastructure is at least one of created, maintained and supported by a service provider on a subscription, advertising, and/or fee basis.  This is similar as identifying an entity providing the service as no specific functions are being performed by a specific device or structure.
Claim 20 recites: establish and execute market-driven variable price offerings among lenders and borrowers to form a bandwidth-sharing ad hoc network for shared bandwidth usage; and provide compensation if a service level falls short of a negotiated guarantee or stipulation. 
	Claims 18 and 19 are similar to the functions of organizing human activities such as creating commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).   
 	If so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception because :
The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea.  The claim recites the additional element of a computing device.  The claimed computing device is a general purpose computer (see the applicant’s specification).
This claimed device is noted to perform routine computer functions such as “establish and execute” data.  These types of functions are not patent eligible.  (see page 7, July 2015 Update: Subject Matter Eligibility).
The claimed computing device is also seen as a generic computer performing generic functions without an inventive concept as such does not amount to significantly more.  This type of device is simply a field of use that attempts to limit the abstract idea to a particular environment.  The type of data being manipulated does not impose meaningful limitations.  Looking at the elements as a combination does not add anything more than the elements analyzed individually. 

 Therefore the claim does not amount to significantly more than the abstract idea itself.   The claim is not patent eligible.  
The remaining independent claim 20 falls short the 35 USC 101 requirement under the same rationale.  These claims do not contain structures to provide a significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Delenda (US Patent No. 7,788,133). 
	As per claims 18, Delenda discloses a system, method and computer program product for the allocation and pricing of a resource among a plurality of buyers or buying agents during an auction bid.  See the abstract. Accordingly, Delenda discloses establishing and executing market-driven variable price offerings among lenders and borrowers.  See the abstract and column 9, lines 62-67.
	Delenda discloses providing guarantees or stipulations involving sharing with the borrowers.  See column 8, lines 48-65 of  Delenda.
	Dalenda does not explicitly state the item being sold or auctioned is offerings to form a bandwidth-sharing ad-hoc network.
	As per this type of data, the Examiner notes that one of ordinary skill in the art would have added any type of additional items desired to be sold in the system and method of Dalenda 

	 It would have been obvious to one of one of ordinary skill in the art viewing the teachings of Delenda to have been motivated to apply these functions in any given types of items to be sold.  Thus, the type of network being an ad-hoc network would have been one of a multitude number of items a seller would have desired to sell in the system and method of Dalenda for business and profit making purposes. 
 
As per claim 19, Delenda discloses the steps are provided by a service provider.  See column 7, lines 25-31 and column 8, lines 3-11 of Delenda.

As per claim 20, Delenda discloses a system, method and computer program product for the allocation and pricing of a resource among a plurality of buyers or buying agents during an auction bid.  See the abstract.  Accordingly, Delenda discloses establishing and executing market-driven variable price offerings among lenders and borrowers.  See the abstract and column 9, lines 62-67 of Dalenda.
	 Delenda inherently discloses providing compensation if a service level falls short of a negotiated guarantee or stipulation for customer retention and satisfaction purposes.
	Dalenda does not explicitly state the item being sold or auctioned is offerings to form a bandwidth-sharing ad-hoc network.
	As per this type of data, the Examiner notes that one of ordinary skill in the art would have added any type of desired additional items to be sold in the system and method of Dalenda 
	 It would have been obvious to one of one of ordinary skill in the art viewing the teachings of Delenda to have been motivated to apply these functions in any given types of items to be sold.  Thus, the type of network being an ad-hoc network would have been one of a multitude number of items a seller would have desired to sell in the system and method of Dalenda for business and profit making purposes. 
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/fp/

/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

November 9, 2021